[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                            JANUARY 11, 2010
                              No. 09-12711                    JOHN P. LEY
                          Non-Argument Calendar              ACTING CLERK
                        ________________________

                    D. C. Docket No. 07-00051-CR-JEC-1

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                    versus

JUAN PABLO GUTIERREZ,
a.k.a. Pablo,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                    for the Northern District of Georgia
                      _________________________

                              (January 11, 2010)

Before DUBINA, Chief Judge, BLACK and ANDERSON, Circuit Judges.

PER CURIAM:

     David R. MacKusick, appointed counsel for Juan Pablo Gutierrez in this
direct criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct.
1396, 18 L. Ed. 2d 493 (1967). Our independent review of the entire record

reveals that counsel’s assessment of the relative merit of the appeal is correct.

Because independent examination of the entire record reveals no arguable issues of

merit, counsel’s motion to withdraw is GRANTED, and Gutierrez’s conviction

and sentence are AFFIRMED.




                                           2